Citation Nr: 1741519	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an effective date earlier than January 20, 2010, for the grant of special monthly compensation (SMC) based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts.  

In April 2017 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.

The issue of entitlement to a rating in excess of 20 percent for diabetes mellitus is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record does not reflect the Veteran filed a formal or informal claim of entitlement to SMC for loss of use of a creative organ prior to January 20, 2010; or that he otherwise satisfied the criteria for such a benefit prior to that date. 


CONCLUSION OF LAW

The criteria for an effective date earlier than January 20, 2010, for SMC based on the loss of use of a creative organ have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows the Veteran's initial claim for service connection for erectile dysfunction was received by VA on January 20, 2010.  He subsequently underwent a VA examination in February 2010.  The VA examiner determined that the Veteran's erectile dysfunction was a complication of his diabetes mellitus.  A July 2010 rating decision granted SMC based on the loss of use of a creative organ, effective January 20, 2010.  The Veteran expressed disagreement with the assigned effective date for the grant of SMC. 

The Board does not dispute the Veteran's erectile dysfunction existed prior to the January 20, 2010, claim.  In fact, there are VA treatment records which reflect that the Veteran had a diagnosis of erectile dysfunction as early as 2007.  However, in order to obtain an earlier effective date the record must show he actually filed a claim for erectile dysfunction and/or SMC for loss of use of creative organ prior to January 20, 2010; and, if so, that he satisfied the criteria for such benefits.

Historically, the Board notes that in a March 2006 rating decision, the RO granted service connection for diabetes mellitus, effective on November 29, 2004.  While as noted above, the VA treatment records reflect that the Veteran had a diagnosis of erectile dysfunction as early as 2007, there is no evidence of record that the Veteran claimed, or that the medical evidence showed, that the erectile dysfunction was related to the diabetes mellitus until the February 2010 VA examination.  Importantly, the Veteran underwent a VA diabetes mellitus examination in January 2006.  The report of that examination reflects no complaints or findings of any erectile dysfunction whatsoever.  

A thorough review of the record does not reflect the Veteran otherwise filed a formal or informal claim of entitlement to service connection for erectile dysfunction, or entitlement to SMC for loss of use of creative organ, prior to January 20, 2010.  Moreover, there is no evidence that he satisfied the criteria for loss of use of creative organ prior to that date.  For these reasons, the Board finds no legal basis to assign an effective date earlier than January 20, 2010, for the establishment of SMC for loss of use of creative organ.  Therefore, the Veteran's appeal for an earlier effective date for this benefit is denied.


ORDER

Entitlement to an effective date earlier than January 20, 2010 for the grant of SMC based on the loss of use of a creative organ is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

At the April 2017 videoconference hearing, the Veteran testified that his diabetes mellitus has worsened since the most recent VA examination was conducted in February 2010.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Therefore, a remand for a new examination is warranted.

Any outstanding VA treatment records from October 2013 to the present should also be obtained on remand.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA treatment records, specifically including VA treatment records from October 2013 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


